Citation Nr: 0908344	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-08 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from April 23, 2004?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

The Veteran had active duty from December 1965 to October 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  A July 2004 rating decision granted 
entitlement to service connection for PTSD and assigned a 50 
percent rating, effective from April 23, 2004; and, a 
February 2005 rating decision confirmed and continued that 
evaluation, from which the Veteran appealed.

The Veteran was scheduled for a hearing before a Veterans Law 
Judge at the RO in October 2008, but failed to report and did 
not request that the hearing be rescheduled.  As such, the 
Board believes all due process requirements were met with 
regard to his hearing request.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later- 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issue of 
what evaluation is warranted for PTSD was essentially placed 
in appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Fenderson 
doctrine applies in the Veteran's case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

According to July 2004 and June 2006 signed statements from a 
licensed marriage and family therapist at the Boston Vet 
Center, the Veteran received individual counseling for his 
post traumatic stress disorder since June 2003.  In November 
2006, the Veteran told a VA psychiatrist that, since 2003, 
his only treatment for post traumatic stress disorder was at 
the Boston Vet Center.  However, these records are not in the 
claims file and the Board believes efforts must be made to 
obtain them prior to consideration of the Veteran's claim.  

As well, according to the November 2006 VA psychiatric 
examination report, the Veteran worked full time for the 
Social Security Administration until February 2002 when he 
voluntarily resigned because of irritability and difficulty 
with conflict with both co-workers and the public.  He 
currently worked approximately 15 hours a week in a low 
conflict job as a court reporter for the Social Security 
Administration.  Given that it has been over two years since 
he last underwent VA examination, the Veteran should be 
afforded a new VA examination to determine the current 
severity and all manifestations of his disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all medical 
records regarding the Veteran's treatment 
at the Boston Vet Center, dated from 2003 
to the present.  If any records are 
unavailable, the Veteran and his 
representative should be so notified in 
writing.

2.  Thereafter the RO/AMC should arrange 
for the Veteran to undergo VA psychiatric 
examination, performed by a psychiatrist 
to determine the current severity of his 
post traumatic stress disorder.  All 
indicated tests and studies should be 
completed and all clinical manifestations 
should be reported in detail.  The claims 
files should be made available to the 
psychiatrist in conjunction with the 
examination.  The psychiatrist is to 
address with respect to each identified 
psychiatric symptom whether the symptom is 
due to post traumatic stress disorder.  
The examiner is to address the degree of 
social and industrial impairment resulting 
from post traumatic stress disorder alone, 
including whether it is at least as likely 
as not, i.e., is there a 50/50 chance, 
that the disorder, by itself, precludes 
the claimant from securing and following 
substantially gainful employment 
consistent with his education and 
occupational experience.  Age may not be 
considered a factor in rendering this 
opinion.

To the extent possible, the manifestations 
of post traumatic stress disorder must be 
distinguished from those caused by any 
other psychiatric disorder.  If symptoms 
cannot be so distinguished that fact must 
be noted.  Further, the examiner must 
assign a global assessment of functioning 
score based on the impact of the Veteran's 
post traumatic stress disorder alone, and 
provide an explanation what the score 
represents.  A complete rationale for all 
opinions rendered should be provided.  

3.  The Veteran must be advised in writing 
that it is his responsibility to report 
for the inpatient term of VA observation 
and evaluation, to cooperate with the 
development of his claim, and that the 
consequences for failure to report for a 
VA examination without good cause include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2008).  In the event that the 
Veteran does not report for any ordered 
study, documentation must be obtained that 
shows that notice scheduling the 
examination was sent to his last known 
address prior to the date of the 
examination.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable

4.  After undertaking any other 
development deemed appropriate, the RO/AMC 
must readjudicate the Veteran's claim as 
to the proper evaluation warranted for 
post traumatic stress disorder since April 
23, 2004.  If the benefit sought is not 
granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

